NO. 12-13-00360-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JAMES RUSSELL SANDEL,                            §       APPEAL FROM THE 159TH
APPELLANT

V.                                               §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §       ANGELINA COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                         PER CURIAM
        Appellant attempts to appeal his conviction for aggravated assault. We dismiss for want
of jurisdiction.
        Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when notice
of appeal is filed within thirty days after sentence is imposed in open court.    TEX. R. APP. P.
26.2(a)(1). When a motion for new trial is filed, the notice of appeal must be filed within ninety
days after sentence is imposed in open court. TEX. R. APP. P. 26.2(a)(2). Sentence was imposed
in open court on October 11, 2013, and Appellant did not file a motion for new trial. Therefore,
Appellant’s notice of appeal was due to have been filed on or before November 11, 2013.
However, Appellant did not file his notice of appeal until November 22, 2012, and did not file a
motion for extension of time to file the notice of appeal. See TEX. R. APP. P. 26.3 (appellate
court may extend time for filing notice of appeal if, within fifteen days after deadline for filing
notice of appeal, appellant files notice of appeal in trial court and motion complying with Texas
Rule of Appellate Procedure 10.5(b) in appellate court). Therefore, his notice of appeal was
untimely, and this court does not have jurisdiction of the appeal.
        On November 25, 2013, this court notified Appellant that his notice of appeal was
untimely and that there was no timely motion for an extension of time to file the notice of appeal
as permitted by Rule 26.3. Appellant was further informed that the appeal would be dismissed
unless, on or before December 5, 2013, the information filed in this appeal was amended to show
the jurisdiction of this court. The December 5, 2013 deadline has now passed, and Appellant has
neither shown the jurisdiction of this court nor otherwise responded to its November 5, 2013
notice.
          Because this court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed. See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered December 12, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           2
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 12, 2013


                                        NO. 12-13-00360-CR


                                  JAMES RUSSELL SANDEL,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                               Appeal from the 159th District Court
                       of Angelina County, Texas (Tr.Ct.No. 2011-0331)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.